Appeal from an order of the Supreme *1039Court, Monroe County (David M. Barry, J.), entered July 12, 2005. The order, among other things, directed that the parties amend the Qualified Domestic Relations Order, if necessary, to conform to the stipulated agreement and provide plaintiff a distribution from defendant’s employee savings and investment plan.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Pigott, Jr., BJ., Kehoe, Gorski, Green and Pine, JJ.